--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_1025.htm]
Exhibit 10.8

AMENDMENT AND RELEASE
 
THIS AMENDMENT AND RELEASE (this “Agreement”), dated as of October ___, 2010, is
entered into between Bonds.com Group, Inc., a Delaware corporation (the
“Company”), John J. Barry III (“JB III”) and each of the other parties
identified on the signature page hereto (collectively with JB III, the “JB III
Parties”).  Defined terms not otherwise defined herein shall have the meanings
set forth in the Grid Note (as defined below).
 
Background
 
The Company issued a Grid Promissory Note, dated January 29, 2008, to JB III (as
amended, the “Grid Note”).  The principal amount outstanding under the Grid Note
is $250,000.
 
The Company desires to consummate an equity financing, or series of related
equity financings, pursuant to which the Company will sell shares of its capital
stock (the “Equity Financing”) to an investor or group of investors (the
“Investors”).  JB III has been provided with detailed information and been given
an opportunity to ask questions and obtain additional information regarding the
Equity Financing.
 
JB III and the other JB III Parties are shareholders of the Company, and, as a
result, will benefit from the Equity Financing.  The execution and delivery of
this Agreement is a condition to the Investors consummating the Equity
Financing.  Additionally, simultaneously with the execution of this Agreement,
other shareholders of the Company are waiving contractual restrictions on JB
III’s and the other JB III Parties’ sale of their shares in order to induce JB
III and the other JB III Parties to enter into this Agreement.  In order to
induce the Investors to invest in the Company and consummate the Equity
Financing, to induce such other shareholders to waive such restrictions and to
benefit from the mutual release set forth herein, the Company and JB III and the
other JB III Parties agree to the amendments, releases and other terms set forth
in this Agreement.
 
Operative Terms
 
The parties agree as follows:
 
1.           Payment of Principal.  At such time as the aggregate gross proceeds
to the Company from the Equity Financing equal a minimum of $2,000,000
(inclusive of the conversion or cancellation of outstanding indebtedness), the
Company shall, within 5 business days, make a payment to JB III in the amount of
$50,000 (the “Initial Payment”).  The Company shall, within 5 business days,
make the following additional payments in satisfaction of the Grid Note at such
time that the aggregate gross proceeds to the Company from the Equity Financing
(inclusive of the conversion or cancellation of outstanding indebtedness) (the
“Aggregate Gross Proceeds”) equal the amounts set forth below:


Aggregate Gross Proceeds
Payment
$4,000,000
$100,000
$10,000,000
Remaining accrued and unpaid interest and principal due




 
 

--------------------------------------------------------------------------------

 

All payments by the Company shall be applied first to accrued and unpaid
interest and then to principal.  The Company may at any time voluntarily pay all
principal and accrued interest under the Grid Note.
 
2.           JB III’s Release of the Company.  Effective immediately upon the
Company’s payment to JB III of the Initial Payment, JB III and each of the other
JB III Parties, for himself, itself, herself and their respective heirs,
successors, affiliates, managers, members, trustees, beneficiaries and assigns
and anyone claiming by or through them (collectively, the “Releasing Parties”),
irrevocably and unconditionally releases, waives, and forever discharges the
Company, Bonds.com Holdings, Inc., Bonds.com Inc., each of their respective
parents, subsidiaries and affiliates, and each of their and their respective
parents’, subsidiaries’ and affiliates’ directors, officers, agents, attorneys,
present and former employees, partners, investors, shareholders, insurers,
predecessors, successors, assigns, and representatives, from any and all actual
or potential claims, direct, indirect or derivative complaints, liabilities,
obligations, promises, actions, causes of action, liabilities, agreements,
damages, costs, debts, and expenses of any kind, whether known or unknown, that
the Releasing Parties (a) may at any time in the future have as a result of,
relating to or arising out of the Equity Financing or any similar or related
financing or transaction and/or (b) have ever had or now have from the beginning
of time through the date the undersigned executes this Agreement (collectively,
the “Released Claims”); provided, however, that this release shall not release
any claims under the Grid Note (as modified hereby) or any covenants contained
in this Agreement.  Without limitation, the Released Claims include all claims
arising out of, related to or connected with any law, rule or regulation of the
State of Florida, the State of New York; any other law, rule or regulation of
any other state; any local ordinance; workers' compensation statutes;
unemployment compensation laws; and any other federal, state or local statute,
rule, regulation or ordinance; any obligations under, arising out of, or related
to any actual or quasi-contracts; common law claims, including but not limited
to claims of intentional or negligent infliction of emotional distress,
negligent hiring, retention, training or supervision, defamation, invasion of
privacy, breach of a covenant of good faith and fair dealing, breach of
fiduciary duty, fraud, misrepresentation, breach of express or implied contract,
promissory estoppel, negligence or wrongful termination of employment; any
claims for or to past or future unpaid salary, commissions, bonuses, incentive
payments, expense reimbursements, health care benefits, life insurance,
disability insurance and any other income or benefits the Releasing Parties
received or claim they should receive; and all other claims of any kind,
including but not limited to any claims for attorneys’ fees.
 
3.           Company’s Release of JB III Parties.  Effective immediately upon
the Company’s payment to JB III of the Initial Payment, the Company, Bonds.com
Holdings, Inc., Bonds.com, Inc., and each of their respective predecessors,
successors, assigns, transferees, members, managers, shareholders, officers,
directors, present and former employees, parents, subsidiaries, affiliates,
attorneys, investors, insurers, representatives, and agents (the “Company
Releasing Parties”), irrevocably and unconditionally release, waive, and forever
discharge JB III, each of the other JB III Parties and their respective heirs,
family members, predecessors, successors, assigns, transferees, members,
managers, shareholders, officers, directors, present and former employees,
parents, subsidiaries, affiliates, attorneys, investors, insurers,
representatives, and agents from any and all actual or potential direct,
indirect, or derivative claims, complaints, liabilities, obligations, promises,
actions, causes of action, liabilities, agreements, damages, costs, debts, and
expenses of any kind, whether known or unknown, that the Company Releasing
 

 
2

--------------------------------------------------------------------------------

 

Parties (a) may at any time in the future have as a result of, relating to, or
arising out of the Equity Financing or any similar or related financing or
transaction and/or (b) have ever had or now have from the beginning of time
through the date the Company executes this Agreement; provided that such release
does not include any claims related to or arising out of (i) any covenants
contained in this Agreement, and (ii) JB III’s or any other JB III
Parties’  obligations under Paragraph 4 of the letter agreement, dated as of
February 26, 2010, between the Company, John J. Barry IV, JB  III and Holly A.W.
Barry (the “Letter Agreement”).  Without limitation, the Released Claims include
all claims arising out of, related to or connected with any law, rule or
regulation of the State of Florida, the State of New York; any other law, rule
or regulation of any other state; any local ordinance; workers' compensation
statutes; unemployment compensation laws; and any other federal, state or local
statute, rule, regulation or ordinance; any obligations under, arising out of,
or related to any actual or quasi-contracts; common law claims, including but
not limited to claims of intentional or negligent infliction of emotional
distress, negligent hiring, retention, training or supervision, defamation,
invasion of privacy, breach of a covenant of good faith and fair dealing, breach
of fiduciary duty, fraud, misrepresentation, breach of express or implied
contract, promissory estoppel, negligence or wrongful termination of employment;
any claims for or to past or future unpaid salary, commissions, bonuses,
incentive payments, expense reimbursements, health care benefits, life
insurance, disability insurance and any other income or benefits the Releasing
Parties received or claim they should receive; and all other claims of any kind,
including but not limited to any claims for attorneys’ fees.
 
4.           Indemnification With Regard to Third-Party Claims.  To the extent
permitted by applicable law, the Company, Bonds.com Holdings, Inc., Bonds.com,
Inc., and each of their respective predecessors, successors, assigns,
transferees, parents, subsidiaries, and affiliates hereby agree to indemnify JB
III and his heirs, family members, predecessors, successors, assigns,
transferees, members, managers, shareholders, officers, directors, present and
former employees, parents, subsidiaries, affiliates, attorneys, investors,
insurers, representatives, and agents and hold them harmless from any and all
actual or potential claims, demands, complaints, liabilities, obligations,
promises, actions, causes of action, liabilities, agreements, damages, costs,
debts, and expenses, including court costs and attorneys’ fees, of any kind,
whether known or unknown, that any third parties (a) may at any time have as a
result of, relating to, or arising out of the Equity Financing or any similar or
related financing or transaction and/or (b) have ever had or may at any time
have as a result of, relating to, or arising from JB III’s relationship (whether
by statute, contract, or otherwise) with the Company Releasing Parties.
 
5.           Forbearance; Effect of Modification and Amendment of Grid
Note.  From the date of this Agreement until December 31, 2010, JB III shall not
require any payment of principal or interest or other amounts under the Grid
Note except as and to the extent required pursuant to Section 1 above.  After
December 31, 2010, JB III shall be permitted to seek to enforce the Grid Note in
accordance with the provisions thereof.  No default by the Company of the Grid
Note shall be deemed to have occurred between the date of this Agreement and
December 31, 2010 so long as the Company complies with this Agreement.  The Grid
Note shall be deemed to be modified and amended solely in accordance with the
express provisions of this Agreement and the respective rights, duties and
obligations of the parties under the Grid Note shall continue to be determined,
exercised and enforced under the Grid Note subject in all respects to the
modifications and amendments set forth in this Agreement.  All the other terms
of
 

 
3

--------------------------------------------------------------------------------

 

the Grid Note shall continue in full force and effect.  In the event of
inconsistency between the terms of this Agreement and the terms of the Grid
Note, the terms of this Agreement shall govern.
 
6.           Representations and Warranties by the JB III Parties.  The JB III
Parties jointly and severally represent and warrant to the Company that they
have not assigned, sold or transferred to any person or entity any Released
Claims or any rights with respect thereto.  The JB III Parties jointly and
severally represent and warrant to the Company that this Agreement constitutes a
valid, binding and enforceable obligation of each of them.  There is no
affiliate of the JB III Parties or any other family member or related person of
the JB III Parties who or which is not a party to this Agreement that owns,
beneficially or of record, any shares of capital stock of the Company.
 
7.           Representations and Warranties by the Company.  The Company
represents and warrants to the JB III Parties that this Agreement constitutes a
valid, binding and enforceable obligation of the Company.
 
8.           Acknowledgement Regarding Letter Agreement.  The Company
acknowledges and agrees that the voting obligations of Paragraph 4 of the Letter
Agreement are not binding upon a transferee of shares of Common Stock who
obtains such shares from JB III or a any other JB III Party pursuant to an
arms-length transaction in which JB III or such JB III Party sells, assigns and
transfers all record and beneficial ownership (including, without limitation,
all direct and indirect rights to vote, or direct or influence the voting of,
such shares) of such shares to such transferee and such transferee is neither an
affiliate, family member nor other related person of JB III or such other JB III
Party.
 
9.           Counterparts.  This Agreement may be executed in two or more
counterparts and by facsimile signature or otherwise, and each of such
counterparts shall be deemed an original and all of such counterparts together
shall constitute one and the same agreement.
 
[Signature pages follow]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment and Release is executed as of the date first
set forth above.



   
BONDS.COM GROUP, INC.
                     
By:
 /s/ Michael O. Sanderson       
Name:  
Michael O. Sanderson       
Title:
CEO                         /s/ John J. Barry III       
JOHN J. BARRY III
             
JOHN J. BARRY III AND HOLLY A.W. BARRY
                       /s/ John J. Barry III       
JOHN J. BARRY III
                       /s/ Holly A.W. Barry       
HOLLY A.W. BARRY
             
DUNCAN FAMILY, LLC
                     
By:
 /s/ John J. Barry III       
Name:  
John J. Barry, III, Managing Member
                             
By:
 /s/ Holly A.W. Barry       
Name:  
Holly A.W. Barry, Managing Member
             
DUNCAN FAMILY REVOCABLE TRUST
                     
By:
 /s/ John J. Barry III       
Name:  
John J. Barry, III, Co-Trustee
                             
By:
 /s/ Holly A.W. Barry      
Name:  
Holly A.W. Barry, Co-Trustee
 




5